 562DECISIONS' OF NATIONAL LABOR RELATIONS BOARDreinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 830Market Street, Room 703, San Francisco 2, California,Telephone Number, Yukon 6-3500, Extension 3191, if they have anyquestions concerning this notice or compliance with its provisions.South-East Coal CompanyandUnited MineWorkers ofAmerica,Petitioner.Case No. 9-RC-1851. September 13, 1962DECISION ON REVIEWOn April 13, 1962, the Regional Director for the Ninth Regionissued a Decision and Direction of Election in the above-entitledproceeding.Thereafter, the Petitioner, in accordance with Section102.67 of the Board's Rules and Regulations, as amended, filed withthe Board a timely request for review of such Decision and Directionof Election on the ground that the Regional Director's findings werein error and that, in the circumstances of this case, an overall bar-gaining unit of Employer's mining and processing plant employeesis appropriate.The Board by telegraphic order dated May 4, 1962,granted the request for review.Thereafter, briefs were filed by boththe Petitioner and the E''inployer.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has considered the entire record with respect to the issueunder review, and the briefs of the parties, and makes the followingfindings:The Petitioner requested a unit of all employees of the Employer atits three coal mines at Seco, Polly, and Millstone, Kentucky, and itsprocessing plant at Irvine, Kentucky.The Regional Director founda unit of employees at the three mines to be appropriate on the basisof several factors, including a long history of bargaining for suchemployees.As to the processing plant employees, he found that theIrvine plant was a new operation, that its employees were newlyhired, and that the Petitioner's contract never covered this operation.He concluded that a separate unit of such employees is appropriate.However, lie did not direct an election in such unit because the Peti-tioner's showing of interest among processing plant employees wasinsufficient.As above-indicated, the Petitioner disputed the RegionalDirector's findings as to the processing plant employees.138 NLRB No. 71. SOUTH-EAST COAL COMPANY563The record shows that the Petitioner, on behalf of three of its locals,has for a long period bargained with Southern Coal Producers Asso-ciation, the representative of the Employer, for a, single unit of allemployees at its operations at Seco, Polly, and Millstone, and that thelatest contract covering such unit terminated March 5, 1962.Therecord also shows that at the Seco location the Employer had a prep-aration or processing plant in addition to a mine called Big Chief, andthat the contract unit covered some 25 to 29 employees employed atthe preparation plant.However, the operations at the preparationplant came to an end on October 1, 1961, when the Employer openedthe new and more fully automated processing plant at Irvine, abovereferred to, located about 135 miles from the mines.The Petitionercontends that the Irvine plant is in effect a relocation of the prepara-tion plant and that the new functions performed at Irvine are merelyaccretions to those previously performed at SecaWe find merit inthis contention.Employees at the preparation plant at Seco prepared or processedcoal from all three mines for marketing.This process involvedscreening out different sizes of the coal, crushing larger sizes, washing,picking out low grade ores, centrifugal drying, and dumping intorailroad cars.At the Irvine processing plant, because of the intro-duct ion of more fully automated equipment, fewer employees areneeded-about 14-and the coal is more thoroughly dried by a thermalprocess.The Irvine plant, as did the preparation plant at Seco, han-dles all coal taken from the Employer's three mines.'Of the 14 em-ployees at the Irvine plant, 5 were previously employed either at theSeco preparation plant or in the mines.The fact that the Employer has constructed the Irvine processingplant has not destroyed the close relationship between the miningand processing operations conducted by the Employer.Employeeswho worked in the mines operating and maintaining mining equip-ment have been transferred to both the preparation plant when itwas in operation at Seco and to the new plant at Irvine. Indeed, anumber of the classifications at the mines and the processing plantrequire similar skills.All operations are under the executive vicepresident and labor relations policy is centrally controlled.In the circumstances disclosed by our review of the entire record,we are persuaded that the Irvine processing plant is in essence arelocation of the Employer's preparation plant and that the changesintroduced in the methods of processing the coal at the new locationare not such as to require a self-determination election.We find,therefore, that the Petitioner's requested employerwide unit is ap-propriate and the unit description is hereby amended as follows :'In addition the Irvine plant processes coal mined by other concerns-about 25 percentof the totalamount processed662353-63-vol. 13 8-3 7 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees of the Employer's coal miningoperationslocatedat Seco, Polly, and Millstone,Kentucky,and at its processingplant at Irvine,Kentucky,excluding office clericalemployees,professional employees, guards,and supervisorsas defined inthe Act.Accordingly, the case isherebyremandedto the Regional Directorfor the NinthRegionfor the purpose of conducting an election pur-suant to his Decision and Direction of Election, as amended herein,except that the payroll period for determining eligibility shall bethat immediately preceding the date below.MEMBER RODGERS,dissenting :The Regional Director found as follows with respect to the Em-ployer's processing plant at Irvine, Kentucky :In October 1961 the Employer began operationof a new coalprocessing plant at Irvine, Kentucky, which is located approxi-mately 130 miles from its nearest mining operation.There is nohistory of collective bargaining for the employees of this plant,and the prior collective-bargaining contracts between the Em-ployer and the UMW have never covered this operation. Therecord reveals that the employees of this plant were all newlyhired.This processing plant is separately supervised by its own,superintendent, who does the hiring and firing for this plant.This processing plant maintains separate payroll and operationalrecords, and has its own personnel facilities.There is no inter-'change of employees between this plant and the three miningoperations of the Employer.As stated above, the Irvine plantis located approximately 130 miles from the Employer's threemines, islargely autonomous with local supervision, and has nointerchange with Employer's other mining operations. In these'circumstances, particularly in view of the lack of any bargaininghistory and the geographical separation from Employer's mining,operations, I find that a separate unit limited to the processingplant at Irvine, Kentucky, is, appropriate. (SeeLibby, McNeilld Libby, 130NLRB 267;Thompson Ramo Wooldridge, Inc., 128NLRB 236;Chrysler Corporation (Ohio Stamping Plant),NLRB 1312; andFleming cC Sons, Inc.,118 NLRB 1451.However, as the Petitioner has not made a showing of interestamong the Irvine Processing Plant employees, I shall'dismiss asto this unit. (SeeLibby, McNeill c6 Libby, supra.)I,would affirm the Regional Director.Clearly, in view of the cases,he cites and the facts of this case, the Regional Director's conclusionis not "clearly erroneous"-the standard by which his action must bejudged in this Decision on Review. METROPOLITAN LIFE INSURANCECOMPANY565Moreover, even if the Regional Director was clearly wrong in con-cluding that the new Irvine plant is, in and of itself, the only appro-priate unit, I think that the employees in this plant should not beblanketed into the existing bargaining unit without a self-determination election.The employees in the new plant have neverbefore been represented in a collective-bargaining unit.There areonly 14 of them, whereas thereare some130 employees in the presentlyexisting unit.In these circumstances, it is obvious that what mycolleagues are doing deprives the employees in the new plant of anymeaningful opportunity to remain unrepresented if they so wish.SeeThe Zia Company,108 NLRB 1134.MetropolitanLifeInsurance CompanyandInsurance WorkersInternationalUnion,AFL-CIO,Petitioner.Case No. 4-RC-4865.September 13, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph F. Rosenthal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record 1 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) audSection 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of the Employer's two district officeslocated in the Wilmington, Delaware, metropolitan area.The Em-ployer contends that the appropriate unit should consist of either (1)all its offices in the United States; (2) all offices in its Atlantic Coastterritory; or (3) all'its offices in the State of Delaware.Otherwise,the parties are in agreement as to the composition of the unit.The Employer is engaged in the sale and issuance of various typesof insurance policies and does business throughout the United Statesand Canada. It maintains its principal office in New York, New1Because, in our opinion,the record and briefs adequately set forth the issues andpositions of the parties,the Employer's request for oral argument is hereby denied.Also,for the reasons hereinafter stated, the Employer's motion to dismiss the petition on thegroundsthat the unit petitionedfor is inappropriate is hereby denied.138 NLRB No. 73.